Title: To George Washington from Richard Kidder Meade, 21 December 1796
From: Meade, Richard Kidder
To: Washington, George


                        
                            Dear Sir 
                            Frederick 21st Decr 1796
                        
                        
                        It is with reluctance that I contribute in the least degree to the accumulation
                            of your trouble; but when the object of this letter, & my motive for writing it, is
                            known to you, I will not doubt of gaining your pardon, for the trouble it may cause. I am
                            certain you hold in remembrance the name of Colo. Robert Stark, the gentleman who met with
                            such rigorous & continued ill treatment to the Southward during his captivity with
                            the British. From a state of affluence, at least of compleat independance, he was reduced to
                            seek his fortune in the Spanish Government, & settled with the remnant of his
                            property at the Natches—disgusted with so arbitrary a Government & possessing a
                            temper incapable of flattery, by which he might have presev’d a good understanding with the
                            Governor & by that means have promoted his interest, he determend unfortunately,
                            just before the treaty with Spain, to return to his native State with the very little he had
                            left; he is however still anxious to go back from the favorable boundary establish to the
                            South, & his attachment to that Country, & has solicited me in such a
                            manner, to give you the trouble of reading this, that I was unable to get over it. He
                            informs me that the establishment of a new State South West of the Tenessee will be before
                            Congress during their present sitting, & that he should be glad to fill any office
                            in such State, as he may be thought qualified for; he also mentions that he has written to
                            some members of Congress of his acquaintance on the subject, to them I beg leave to refer you as being
                            better acquainted with him than I am; but Sir, although I am well aware
                            of the serious business of recommendation, I think myself bound as I have
                            undertaken this task, to say that he appeard to me during a visit he made me, to be an open
                            candid & firm man of good plain understanding, & that his politics
                            correspond perfectly with the sentiments you express’d publicly to your
                            Country, I would to God we could all imbibe the same opinions. Pardon me for going a little
                            further. There can be no doubt that you get good general information of what passes in the
                            union, yet it may not be amiss to communicate to you that Mr Stark (immediately arriv’d)
                            speaks of a dangerous French character in the Country he has left, an agent of Genets on a
                            former occasion, who is endeavouring to poison the minds of the people, by disaffecting them
                            to the United States & attaching them to france, but as a consolation he further
                            adds that the few inhabitants there by no means incline to a french connection. I will only
                            present Mrs Meades & my own best respects to Mrs Washington & yourself
                            & beg you to be assurd, that I am with every proper sentiment towards you—your
                            anxious fellow citizen Friend & hum. Servt
                        
                            R. K. Meade
                            
                        
                    